DETAILED ACTION
	The following action is in response to the amendment filed for application 16/684,467 on February 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is in condition for allowance, claims 4-13 have been rejoined and the previous election/restriction has been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method of controlling engine on a hybrid vehicle as claimed, and particularly including determining, by the controller, an engine-on strategy of the hybrid vehicle on a basis of the determined shifting possibility, and controlling an engine of the hybrid vehicle to be on or off in accordance with the determined engine-on strategy, wherein in the determining the shift pattern of the hybrid vehicle between the plurality of regions, determining which region the shaft pattern is, on a basis of a variation of an accelerator pedal stroke, a vehicle speed and a variation of the vehicle speed, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a hybrid control unit (HCU) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Genise ‘741 has been cited to show a shifting probability (if within a synch window) based on a variation of accelerator pedal stroke (d/dt(ES)) and a variation in vehicle speed (d/dt(OS)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 9, 2022